558 So.2d 141 (1990)
Alonzo T. RAYNOR, As Guardian of the Person and Property of Scott Thomas Raynor, Incompetent, Appellant,
v.
Alexis DE LA NUEZ, et al., Appellees.
No. 88-2927.
District Court of Appeal of Florida, Third District.
March 13, 1990.
Spence, Payne, Masington & Needle, Podhurst, Orseck, Josefsberg, Eaton, Meadow, Olin & Perwin and Joel Eaton, Miami, for appellant.
Bender, Bender, Chandler & Adair, Daniels and Hicks and Ralph O. Anderson, Miami, for appellees.
Before NESBITT, FERGUSON and JORGENSON, JJ.
PER CURIAM.
The summary judgment in favor of the lessor is affirmed on authority and reasoning of Perry v. G.M.A.C. Leasing Corp., 549 So.2d 680 (Fla. 2d DCA 1989) and Kraemer v. G.M.A.C. Leasing Corp., 556 So.2d 431 (Fla. 2d DCA 1989). Because the question affects the rights of the motoring public, we certify our decision to the Supreme Court of Florida as one of great public importance pursuant to article V, *142 sections 3(b) and (4) of the Florida Constitution.
Affirmed.